     Case 4:18-cv-00861-JSW Document 175 Filed 04/21/21 Page 1 of 3




   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 1 REBECCA A. PETERSON (241858)
   100 Washington Avenue South, Suite 2200
 2
   Minneapolis, MN 55401
 3 Telephone: (612) 339-6900
   Facsimile: (612) 339-0981
 4 E-mail: rapeterson@locklaw.com

 5 Lead Counsel for Plaintiffs

 6 [Additional Counsel on Signature Page]

 7
                                 UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                    SAN FRANCISCO DIVISION
10
     IN RE BIG HEART PET BRANDS              )   Lead Case No. 4:18-cv-00861-JSW
11   LITIGATION                              )
                                             )   (Consolidated with Nos. 4:18-cv-01465; 4:18-cv-
12                                           )   01466; 4:18-cv-01099; 4:18-cv-01663; and 4:18-
                                             )   cv-02662)
     This document relates to:               )
13
     ALL ACTIONS                             )   Hon. Jeffrey S. White
14                                           )
                                             )   PROOF OF SERVICE REGARDING
15                                           )   THIRD AMENDED CONSOLIDATED
                                             )   COMPLAINT
16                                           )
                                             )
17                                           )

18

19

20

21

22

23

24

25

26

27

28

                                      PROOF OF SERVICE
     Case 4:18-cv-00861-JSW Document 175 Filed 04/21/21 Page 2 of 3




                                        PROOF OF SERVICE
 1

 2       I am a citizen of the United States and employed in the County of Hennepin, Minnesota. I
   am over the age of 18 and not a party to the within action. My business address is 100 Washington
 3 Avenue South, Suite 2200, Minneapolis, Minnesota 55401.

 4         On April 21, 2021, I caused to be served the unredacted Third Amended Consolidated
   Complaint and the unredacted redlined Third Amended Consolidated Complaint, on the interested
 5
   parties by e-mail (as agreed to by the parties):
 6

 7   Salvatore C Badala                       sbadala@napolilaw.com;
                                              1936354420@filings.docketbird.com
 8
     Susana Cruz Hodge                        scruzhodge@litedepalma.com;
 9                                            epalomino@litedepalma.com
10
     Joseph J. DePalma                        jdepalma@litedepalma.com;
11                                            epalomino@litedepalma.com

12   Andrew Thomas Foglia                     afoglia@winston.com

13   Daniel E. Gustafson                      dgustafson@gustafsongluek.com
14   Amanda Jereige                           AJereige@winston.com; ecf_sf@winston.com;
                                              amanda-jereige-5954@ecf.pacerpro.com;
15
                                              mcourtney@winston.com
16
     Charles J. LaDuca                        charlesl@cuneolaw.com
17
     Michelle Lukic                           mp@wexlerwallace.com; ecf@wexlerwallace.com
18
     Paul Brian Maslo                         pmaslo@napolilaw.com
19
     Jeanifer Ellen Parsigian                 jparsigian@winston.com; pstruble@winston.com;
20                                            jeanifer-parsigian-1998@ecf.pacerpro.com;
21                                            ecf_sf@winston.com

22   Ronald Y. Rothstein                      RRothstein@winston.com; ecf_sf@winston.com;
                                              pacercourtfile@winston.com; ron-rothstein-
23                                            8727@ecf.pacerpro.com; sblackmon@winston.com
24   Kevin Andrew Seely                       kseely@robbinsllp.com; notice@robbinsllp.com
25
     Robert K. Shelquist                      rkshelquist@locklaw.com;
26                                            aanewfield@locklaw.com; kjleroy@locklaw.com;
                                              brgilles@locklaw.com
27
     Robert Sean Siko                         rsiko@andrewsthornton.com
28
                                               -1-       Lead Case No. 4:18-cv-00861-JSW
                                         PROOF OF SERVICE
      Case 4:18-cv-00861-JSW Document 175 Filed 04/21/21 Page 3 of 3




     Sean H. Suber                    SSuber@winston.com; ECF_CH@winston.com;
 1
                                      sean-suber-2617@ecf.pacerpro.com
 2
     Mark John Tamblyn                mjt@wexlerwallace.com; ecf@wexlerwallace.com
 3
     Katherine Van Dyck               kvandyck@cuneolaw.com
 4
     Kenneth A. Wexler                kaw@wexlerwallace.com; ecf@wexlerwallace.com
 5

 6
     Dated: April 21, 2021             LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 7
                                       ROBERT K. SHELQUIST (pro hac vice)
 8                                     REBECCA A. PETERSON (241858)

 9
                                                     /s Rebecca Peterson
10                                                 REBECCA A. PETERSON
11
                                       100 Washington Avenue South, Suite 2200
12                                     Minneapolis, MN 55401
                                       Telephone: (612) 339-6900
13                                     Facsimile: (612) 339-0981
                                       E-mail: rkshelquist@locklaw.com
14                                             rapeterson@locklaw.com
15
                                       Lead Counsel for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27

28
                                       -2-       Lead Case No. 4:18-cv-00861-JSW
                                 PROOF OF SERVICE
